DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group II in the reply filed on 22 November 2021 is acknowledged.
Further, during a telephone conversation with Christopher Linder on 03 December 2021, Applicant elected the species of SEQ ID NO: 1 (with respect to the election of species requirement set forth on paragraph 4 of the Office action of 22 September 2021. Affirmation of this election must be made by applicant in replying to this Office action.  
Upon further consideration, SEQ ID NO: 1 differs from SEQ ID NO: 2 only in that it contains an additional 5’ and 3’ nucleotide. SEQ ID NO: 1 and 2 are both EMLF4-ALK variant 3a fusion nucleic acids. SEQ ID NO: 2 has been rejoined with the elected SEQ ID NO: 1.
Claim Status
3. 	Claims 1-19 are pending.
	Claims 1-12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 13, 14 and 16-19 read on the elected invention and have been examined herein to the extent that the claims require detecting a circular RNA having / 
Specification
4.  The specification is objected to because the assigned SEQ ID NOs have not been used to identify each sequence listed, as required under 37 CFR 1.821(d).
Specifically the application fails to comply with CFR 1.821(d), which states:
 (d) Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.
 
The specification discloses nucleotide sequences in Figures 1 and 2.  However, these sequences are not identified by sequence identifiers in the Brief Description of the Figures. 
For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO. In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of ten or more unbranched nucleotides or four or more unbranched amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the “Sequence Listing.” (See MPEP 2422.03).
For the response to this Office action to be complete, Applicants are required to comply with the Requirements for Patent Applications containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. Further, the “Brief Description of the 
Claim Objections
5. Claim 18 is objected to because of the following informalities:  Claim 18 recites “protein-like4” whereas the claim should recite “protein-like 4.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13, 14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims are directed to methods of diagnosing a tumor and particularly a lung tumor (claim 16), including NSCLC (claims 17-19). The claims thereby recite the correlation between the presence of the circular RNA comprising SEQ ID NO: 1 and 2 and the occurrence of a tumor, including a lung tumor and specifically NSCLC.  Claim 18 also recites the association between NSCLC and an EML4-ALK fusion and claim 19 recites the association between NSCLC and the SLC34A2-ROS1 fusion. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of detecting the circular RNA is part of the data gathering process necessary to observe the judicial exception. This step does not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims encompass performing any method to detect the circular RNAs. However, methods of detecting RNAs, including circular RNAs were well-known, routine and conventional in the prior art. For example, Pandolfi et al (US 20170298347; cited in the IDS) discloses Northern blot analysis and RT-PCR methods for detecting circular RNAs comprising EML4-ALK fusion nucleic acids (e.g. para [0180], [0345-0349] and [0355]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter. 
Improper Markush Grouping Rejection
7. Claims 13, 14 and 16-19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural 
	The Markush groupings of SEQ ID NO: 1 or 2; SEQ ID NO: 3 or 4; SEQ ID NO: 5; and SEQ ID NO: 6, and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (See MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each circular RNA has a different chemical structure in that it consists of a different nucleotide sequence. SEQ ID NO: 1 and 2 consist of an EML4-ALK variant 3a gene fusion; whereas SEQ ID NO: 3 and 4 consist of a distinct EML4-ALK v3b variant. SEQ ID NO: 5 consists of a distinct nucleotide sequence of a SLC34A2-ROS1 CF1 gene fusion, and SEQ ID NO: 6 consists of a distinct nucleotide sequence of a SLC34A2-ROS1 CF2 gene fusion. The only structural similarity present is that all of the circular RNAs have a circular structure and comprise nucleotides. The fact that the RNAs are 
Further, the recited circular RNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that all circular RNAs behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited circular RNAs possess the common property of being diagnostic of the occurrence of a tumor. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

	Claim Rejections - 35 USC § 112(b)
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite over the recitation that the NSCLC is associated with a SLC34A2-ROS1 fusion. The elected species is limited to SEQ ID NO: 1, which is a EML4-ALK fusion. It is unclear as to whether claim 19 intends to indicate that the circular RNA detected is a SCL34A2-ROS1 fusion (in which case, the claim should have the status identifier of “(withdrawn)”), or if the claim intends to indicate that the NSCLC tumor also contains any SCL34A2-ROS1 fusion, or if the claim indicates that there is a particular subtype of NSCLC that is in some manner associated with a SCL34A2-ROS1 fusion, but need not have a SCL34A2-ROS1 fusion. In the latter instance, it is unclear as to the properties of such NSCLC and what characteristics of the NSCLC of claim 19 distinguish it from any other NSCLC.
Claim Rejections - 35 USC § 112 first paragraph – Written Description
9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 13, 14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note that with regard to genus/species situations, a “Satisfactory disclosure of a “representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.”  
The claims are drawn to a method of diagnosing a tumor comprising detecting whether a biological sample derived from a subject comprises a circular RNA “having a base sequence as represented by” SEQ ID NO: 1 or 2.
Neither the specification nor the claims provide a limiting definition for the phrase “represented by” and there is no art recognized definition for this phrase as it pertains to nucleic acid sequences. As broadly recited, the claims encompass nucleotide sequences sharing any level of sequence identity (e.g., 5% or 10% etc.) or any level of 
Accordingly, the claims encompass detecting a significantly large genus of circular RNAs as diagnostic of a tumor. 
However, regarding EML4-ALK gene fusions, the specification teaches only SEQ ID NO: 1 (550 nt) and SEQ ID NO: 2 (548 nt), which are generated by the EML4-ALK variant 3a gene fusion variant.  The specification teaches also teaches the non-elected circular RNAs of SEQ ID NO: 3 (583 nt) and SEQ ID NO: 4 (581 nt), which are generated by the EML4-ALK V3b gene fusion variant.  
No additional members of the claimed genus of circular RNAs “represented by” SEQ ID NO: 1 or 2 have been sufficiently described in terms of any other relevant identifying characteristics. 
Thus, applicant has not established possession of a representative number of species within the claimed genus of circular RNAs that are diagnostic of a tumor, but which share any level of complementarity or identity with all or any fragment of SEQ ID NO: 1 or 2, and which may be flanked by any nucleotide sequences. 
It is noted that the specification teaches the general methodology for detecting circular RNAs. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:

 Thereby, a showing of how to potentially identify other circular RNAs is not sufficient to establish that Applicant was in possession of the invention as broadly claimed.
As noted in Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that: 
"...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
 
	With respect to the present invention, there is no record or description which would demonstrate conception of a representative number of circular RNAs that can be used to diagnose a tumor. Therefore, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of circular RNAs which are not described in the specification.
Claim Rejections - 35 USC § 102
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14 and 16-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandolfi et al (US 20170298347; cited in the IDS).
Pandolfi et al teaches a method comprising detecting whether a biological sample derived from a subject has a circular RNA comprising an EML4-ALK fusion (e.g. para [0114]. [0126], and [0173-0175]; SEQ ID NO: 6 therein and Figure 8C). Pandolfi teaches detecting a fusion EML-ALK circRNA which is encoded by DNA that results from the fusion of the 5’ end of exon 12 of the EML4 gene to the 3’ tail of exon 26 of the ALK gene (para [0114]). The resulting circular RNA shares sequence identity with portions of present SEQ ID NO: 1. For instance, nucleotides 52-57 of SEQ ID NO: 6 of Pandolfi are the same as nucleotides 504-509 of present SEQ ID NO: 1 and 2 – i.e. GCCCCC.  Pandolfi is considered to teach a method that detects, in a biological sample from a subject, a circular RNA having / comprising a base sequence “represented by” 
Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language is a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims. Accordingly, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art.  
Additionally and particularly with respect to claims 16-19, Pandolfi teaches that the method for detecting circular RNA resulting from the fusion of EML4 and ALK nucleic acids is one for the diagnosis of non-small cell lung cancer (e.g. [0126] and [0174-0175]).
Regarding claim 19, as discussed in paragraph 8 above, it is unclear as to how the recitation in this claim is intended to further limit the recited method. Since NSCLC .
11. Claim(s) 13, 14 and 16-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al (Cell Research. 08 April 2018. 28: 693-695 and Supplementary information, 11 pages total).
	Note that Tan et al lists additional authors that are not listed as inventors of the present application.
Further note that Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Tan et al teaches a method comprising detecting whether a biological sample derived from a subject has a circular RNA comprising an EML4-ALK fusion (e.g. p. 694, Figure 1 and S1 and “RNA isolation, F-circEA identification and quantitative RT-PCR” in Supplementary Information). Tan teaches detecting a fusion EML-ALK circRNA which is encoded by DNA that results from the EML4-ALK gene fusion variant 3b (e.g. Figure 1 and S1 and p. 694). For instance, Tan (p. 694) states “Sanger sequencing of RT-PCR products clearly demonstrated that 5 of 6 patients with the EML4-ALK variant 3b translocation expressed the F-circEA with the back-splice junction in the tumors, 
The resulting circular RNA shown at the last page of the Supplementary Information (i.e. “F-circEA sequence”) shares significant sequence identity with present SEQ ID NO: 1 and 2 (EML4-ALK 3a fusion variants). See alignment below wherein “Query” is present SEQ ID NO: 1 and “Sbjct” is the sequence of Tan, and wherein the sequence of Tan differs from present SEQ ID NO: 1 in that it includes a 33bp insertion and has a 1bp mismatch at position 451 of SEQ ID NO: 1.
Tan is considered to teach a method that detects, in a biological sample from a subject, a circular RNA having / comprising a base sequence “represented by” SEQ ID NO: 1 or 2. Note that the language “represented by” is not defined in the specification or claims and there is no art recognized definition for this phrase as it relates to nucleic acids. Thereby, the phrase “represented by” has been interpreted as including nucleic acids that “comprise” a sequence that shares any level of sequence identity with any portion of SEQ ID NO: 1 or 2, and thus which include the EML4-ALK fusion circRNA of Tan.
Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language is a statement of 
Additionally and particularly with respect to claims 16-19, Tan teaches that the method for detecting circular RNA resulting from the fusion of EML4 and ALK nucleic acids is one for the diagnosis of non-small cell lung cancer (e.g. abstract and p. 694).
Regarding claim 19, as discussed in paragraph 8 above, it is unclear as to how the recitation in this claim is intended to further limit the recited method. Since NSCLC per se is sometimes associated with a fusion of SLC34A2-ROS1, the method of Tan is considered to be one that determines whether (or not) a NSCLC comprises the circRNA EML-ALK fusion comprising a sequence “represented by” SEQ ID NO: 1 or 2, wherein the NSCLC is a type of NSCLC that can be associated with a fusion of SLC34A2-ROS1.

    PNG
    media_image1.png
    669
    706
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandolfi et al (US 20170298347; cited in the IDS) in view of Yamagishi et al (U.S. 20160097103). 
The following rejection applies to the claims to the extent that the claims encompass methods that determine whether a sample obtained from a subject comprises a circular RNA that comprises the full length sequence of present SEQ ID NO: 1 or 2. 
Pandolfi et al teaches a method comprising detecting whether a biological sample derived from a subject has a circular RNA comprising an EML4-ALK fusion (e.g. para [0114]. [0126], and [0173-0175]; SEQ ID NO: 6 therein and Figure 8C). Pandolfi teaches detecting a fusion EML-ALK circRNA which is encoded by DNA that results from the fusion of the 5’ end of exon 12 of the EML4 gene to the 3’ tail of exon 26 of the ALK gene (para [0114]). The resulting circular RNA shares sequence identity with portions of present SEQ ID NO: 1. For instance, nucleotides 52-57 of SEQ ID NO: 6 of 
Pandolfi teaches detecting any fusion circular RNA encoded by an EML4-ALK gene fusion as indicative of lung cancer, and particularly NSCLC (e.g. para [0007], [0126]). For instance, Pandolfi states “[0007] Accordingly, in one aspect, provided herein is an isolated f-circRNA or a complement thereof encoding one or more exons or exon fragments from a first gene, one or more exons or exon fragments from a second gene and an f-circRNA back-splice junction.” 
Pandolfi does not teach a method that determines if a sample comprises a circular RNA that comprises the full length sequence of present SEQ ID NO: 1 or 2, which are encoded by a EML4-ALK fusion 3a variant, wherein exon 6a of the EML4 gene is fused with exon 20 of the ALK gene.
However, Yamagishi et al teaches EML4-ALK gene fusions, including the variant 3a and methods of detecting variant 3a in biological samples from patients having lung cancer (e.g. para [0019], [0140], [0198-0201]. The EML4-ALK fusion 3a variant of Yamagishi (SEQ ID NO: 34 therein) comprises the DNA sequence of the RNA sequence of present SEQ ID NO: 1 – see alignment below, wherein “Qy” is present SEQ ID NO: 1 and “Db” is the sequence of Yamagishi. Note that present SEQ ID NO 2 differs from present SEQ ID NO: 1 in that it is missing a 5’ and 3’ nucleotide and SEQ ID NO: 2 is also present in the sequence of Yamagishi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Pandolfi so as to have detected the circular RNA encoded by the EML4-ALK variant 3a since Pandolfi 
Regarding the preamble of the claims, as set forth in MPEP 2111.02 II: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” Herein, the preamble language is a statement of purpose and intended result and does not result in a manipulative difference in the method steps of the claims. Accordingly, the process steps are able to stand alone and the preamble limitation is not considered to materially distinguish the claimed method over the prior art.  

Regarding claim 19, as discussed in paragraph 8 above, it is unclear as to how the recitation in this claim is intended to further limit the recited method. Since NSCLC per se is sometimes associated with a fusion of SLC34A2-ROS1, the method of Pandolfi is considered to be one that determines whether (or not) a NSCLC comprises the circRNA EML-ALK fusion comprising a sequence “represented by” SEQ ID NO: 1 or 2, wherein the NSCLC is a type of NSCLC that can be associated with a fusion of SLC34A2-ROS1.

    PNG
    media_image2.png
    975
    732
    media_image2.png
    Greyscale


	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634